240 N.W.2d 821 (1976)
In re Petitions of Sunset Memorial Park Association, Inc., etc.
SUNSET MEMORIAL PARK ASSOCIATION, INC., petitioner, Appellant,
v.
COUNTY OF HENNEPIN, Respondent.
No. 45613.
Supreme Court of Minnesota.
March 12, 1976.
*822 Swanson & Prueter, P.A., and John L. Prueter, Minneapolis, for appellant; Lawrence E. Meuwissen, Minneapolis, of counsel.
Gary W. Flakne, County Atty., Paul R. Jennings, Asst. County Atty., Minneapolis, for respondent.
Heard before KELLY, MacLAUGHLIN, and YETKA, JJ., and considered and decided by the court en banc.
PER CURIAM.
Petitioner appeals from an order denying petitioner's motion for a new trial. After a trial to the court, the district court declared that certain land is not exempt from real estate taxation as a "public burying ground" under Minn.Const. art. 9, § 1. We affirm.
The record reveals that the 29.55 acres in question were held in a totally undeveloped state and were used for only one burial in 20 years before being sold at a profit of $12,000 per acre in 1968. Regarding the holding of land by cemeteries for future use, this court commented in State v. Ritschel, 220 Minn. 578, 589, 20 N.W.2d 673, 678 (1945):
"Owning and holding land for such future needs, if reasonable in amount and not beyond reasonable anticipation, are incidental to operating a cemetery." (Italics supplied.)
The trial court extensively reviewed all of the facts and case law in his memorandum, and found that any development or use of this land for cemetery purposes was beyond reasonable anticipation. Upon our examination of the record, we cannot say that such a finding was clearly erroneous. We have carefully considered other assignments of error urged by petitioner, and we find them to be without merit.
Affirmed.